FILE COPY




                        Fourth Court of Appeals
                               San Antonio, Texas
                                   November 18, 2020

                                  No. 04-19-00288-CV

                         DCP SAND HILLS PIPELINE, LLC,
                                   Appellant

                                           v.

                  SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                 Appellee

              From the 36th Judicial District Court, McMullen County, Texas
                            Trial Court No. M-16-0033-CV-A
                     Honorable Starr Boldrick Bauer, Judge Presiding


                                     ORDER
       On September 28, 2020, appellant DCP Sand Hills Pipeline, LLC filed a motion for
rehearing. After consideration, we DENY the motion.



                                                _________________________________
                                                Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court